DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 2, 8-9, 12, 14 and 17-18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: the aforementioned claims set forth a series of physical structures/configurations that are well beyond that which is disclosed within the Attner and Lettow references, which represents the combination of prior art closest to Applicants’ claimed invention, and there would be no obvious reason to further modify the Attner/Lettow combination to satisfy each of Applicants’ pertinent limitations, as such modifications would be likely to render the Attner/Lettow assembly incapable of continuing to operate/behave in the particular manner set forth within the references themselves (given the particularly sensitive nature of such assemblies), which would be strongly indicative of an application of improper hindsight reasoning.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10, 12-17 and 20 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter 
There is insufficient antecedent basis for multiple limitations in the claims, including: i) claims 1 and 13 recite the limitation "the ultraviolet light cured image"; ii) claims 2 and 12 recite the limitation “the Tg value of at least adjacent thermoplastic layers”; iii) claim 3 recites the limitation “the sizes”; and iv) claim 14 recites the limitation “the smoother of the surfaces”.  
The terms "numerous" and “small” in claims 1 and 13 are relative terms which renders the claims indefinite.  The terms "numerous" and “small” are not defined by the claims, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
The claim 1 recitation of “layer(s)” is inconsistent with the earlier recitations of “multiple thermoplastic layers”.  Exactly what structure/configuration is sought?  Please review/revise/clarify.
The claim 1 recitation of “the thermoplastic layer(s) from the ultraviolet light cured image to an exterior surface of the stack” is unclear.  Exactly what structure/configuration is sought?  Please review/revise/clarify.
The term "about" in claims 3-4 is a relative term which renders the claim indefinite.  The term "about" is not defined by the claims, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
The term "generally" in claim 4 is a relative term which renders the claim indefinite.  The term "generally" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
The claims 4-5 recitation of “sub-portion(s)” is inconsistent with the earlier recitations of “sub-portions”.  Exactly what structure/configuration is sought?  Please review/revise/clarify.
The term "thin" in claims 6 and 15 is a relative term which renders the claim indefinite.  The term "thin" is not defined by the claims, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
The claim 14 recitation of “the smoother of the surfaces of the outermost thermoplastic layer having a surface roughness value of Ra < 5 microns” is unclear.  Exactly what structure/configuration is sought?  Please review/revise/clarify.
Claims 7-10, 16-17 and 20 are rejected as depending (directly or indirectly) from rejected claims 1 and 15.	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 3-7, 10-11, 13, 15-16 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2010/0045024 to Attner et al. (“Attner”) in view of U.S. Patent Application Publication No. 2014/0145426 to Lettow et al. (“Lettow”).
	Regarding claim 1, Attner discloses a method of forming (e.g. process for production discussed at para. 1) an image (e.g. graphic motif 100, as shown in figs. 1a-b) comprising ink (e.g. per para. 42, opaque regions of security elements 1’s constituent layers may be formed using printing ink) embedded in (para. 42) a thermoplastic (per para. 86, at various layers of security element 1 can be made of thermoplastic material) substrate (e.g. security element 1) of a security document (e.g. security document 500, as shown in fig. 6a and discussed at para. 139), the method (aforementioned process for production) comprising: (a) providing a stack (e.g. stack of layers constructed as shown in figs. 2a-i) of multiple (figs. 2a-i) thermoplastic layers (e.g. at least the thermoplastic replication layer 1b or thermoplastic structure layer 1a discussed at para. 86); (b) applying the image (100) to an interior (per fig. 3b, image elements 100a-c are formed on upper and lower surfaces of the interior-disposed structure layer 1a) thermoplastic layer (aforementioned thermoplastic structure layer 1a) surface (e.g. upper and lower surfaces, as shown in fig. 3b) of the stack (aforementioned stack of layers constructed as shown in figs. 2a-i) wherein the image (100) comprises numerous (fig. 3b) small sub- portions (e.g. image elements 100a and 100c) having small gaps (e.g. image elements 100b) between them (fig. 3b) sufficient to permit relative movement (fig. 3b) of individual sub-portions (100a and 100c) during lamination (para. 77, 84 and 139) of the stack (aforementioned stack of layers constructed as shown in figs. 2a-i) of multiple thermoplastic layers (aforementioned 1b and 1a), and the thermoplastic layer(s) (aforementioned various layers of security element 1 made of thermoplastic material) from the image (100) to an exterior surface (fig. 2i) of the stack (aforementioned stack of layers constructed as shown in figs. 2a-i) are sufficiently see-through (e.g. transparent, as discussed at para. 1) that the image (100) is visible upon viewing (compare figs. 1a-b and 6a) the security document (500); and, (c) laminating (para. 
	Attner does not disclose is ink or the image formed therefrom being “ultraviolet light cured”.
	Lettow teaches the concept of providing an ink (e.g. UV-cured inks discussed at para. 22) forming (para. 22) an image (e.g. pattern 11, as shown in fig. 1a) that is “ultraviolet light cured” (para. 22).
	Given that Attner concerns the provision of a security element bearing an image and Lettow concerns the generation of an image upon a security device utilizing a specific UV-sensitive ink to do so, it would have been obvious to a person of ordinary skill in the art at the time of the invention to utilize the Lettow UV-sensitive ink in generating the Attner opaque image elements 100a and 100c, in order to provide the benefit of yielding a resultant Attner security element that is more sophisticated and thus less likely to be successfully counterfeited.
	Regarding claim 3, Attner in view of Lettow discloses the method of claim 1 wherein the sizes of the sub-portions (Attner 100a and 100c) of the ultraviolet light cured image (Attner 100, as modified supra) are less than about 50 square millimeters in size (Attner para. 37).
	Regarding claim 4, Attner in view of Lettow discloses the method of claim 1 wherein generally linear or rectangular (Attner figs. 1a-b and 3b) sub-portion(s) (Attner 100a and 100c) of the image (Attner 100, as modified supra) have a length to width ratio of not more than about 8 (Attner figs. 1a-b and 3b).
	Regarding claim 5, Attner in view of Lettow discloses the method of claim 1 wherein sub-portion(s) (Attner 100a and 100c) of the image (Attner 100, as modified supra) comprising a concave angle (Attner fig. 3b) are greater than 80 degrees (Attner fig. 3b).
	Regarding claim 6, Attner in view of Lettow discloses the method of claim 1 wherein the image (Attner 100, as modified supra, disposed upon a security element 1) is sandwiched between (per Attner 
	Regarding claim 7, Attner in view of Lettow discloses the method of claim 6 wherein the intermediary elastomeric polymeric layers (aforementioned portions of the Attner carrier substrate 501 above and below security element 1) comprise polyurethane, polyethylene or PVC film (Attner para. 66).
	Regarding claim 10, Attner in view of Lettow discloses the method of claim 1 wherein the image (Attner 100, as modified supra) is applied by screen printing (Lettow para. 21).
	Regarding claim 11, Attner discloses a method of forming (e.g. process for production discussed at para. 1) an image (e.g. graphic motif 100, as shown in figs. 1a-b) comprising ink (e.g. per para. 42, opaque regions of security elements 1’s constituent layers may be formed using printing ink) embedded in (para. 42) a thermoplastic (per para. 86, at various layers of security element 1 can be made of thermoplastic material) substrate (e.g. security element 1) of a security document (e.g. security document 500, as shown in fig. 6a and discussed at para. 139), the method (aforementioned process for production) comprising: (a) providing a stack (e.g. stack of layers constructed as shown in figs. 2a-i) of thermoplastic layers (e.g. at least the thermoplastic replication layer 1b or thermoplastic structure layer 1a discussed at para. 86) configured to form (fig. 2i) the thermoplastic substrate (1) upon lamination (para. 77, 84 and 139) of the stack (aforementioned stack of layers constructed as shown in figs. 2a-i) of thermoplastic layers (aforementioned 1b and 1a); (b) applying (fig. 3b) the image (100) to an interior surface (per fig. 3b, image elements 100a-c are formed on upper and lower surfaces of the interior-disposed structure layer 1a) of an outermost (at least during the step shown in fig. 2h) thermoplastic layer (1a) of the stack (aforementioned stack of layers constructed as shown in figs. 2a-i) adjacent (figs. 2d-i) an intermediate (figs. 2d-i) thermoplastic layer (1b) of the stack (aforementioned stack of layers 
	Attner does not disclose is ink or the image formed therefrom being “ultraviolet light cured”.
	Lettow teaches the concept of providing an ink (e.g. UV-cured inks discussed at para. 22) forming (para. 22) an image (e.g. pattern 11, as shown in fig. 1a) that is “ultraviolet light cured” (para. 22).
	For the reasons set forth in the rejection of claim 1, supra, it would have been obvious to utilize the Lettow UV-sensitive ink in generating the Attner opaque image elements 100a and 100c.
	Regarding claim 13, Attner in view of Lettow discloses the method of claim 11 wherein the ultraviolet light cured image (Attner 100, as modified supra) comprises numerous (Attner figs. 1a-b) small (Attner figs. 1a-b) sub-portions (e.g. Attner image elements 100a and 100c) having small (Attner figs. 1a-b and 3b) gaps (e.g. Attner image elements 100b) between them (Attner fig. 3b) sufficient to permit relative movement (Attner fig. 3b) of individual sub-portions (Attner 100a and 100c).
	Regarding claim 15, Attner in view of Lettow discloses the method of claim 11 wherein the image (Attner 100, as modified supra, disposed upon a security element 1) is sandwiched between (per Attner para. 66, security element 1 can be embedded within carrier substrate 501) two thin intermediary (Attner fig. 6a) elastomeric polymeric (per Attner para. 66, carrier substrate may be made of PVC, PET or PC as desired) layers (e.g. portions of the Attner carrier substrate 501 above and below security element 1, per the construction set forth supra).

	Regarding claim 19, Attner in view of Lettow discloses the method of claim 11 wherein the image (Attner 100, as modified supra) is applied by screen printing (Lettow para. 21).
	Regarding claim 20, Attner in view of Lettow discloses a security document (Attner 500) comprising a thermoplastic (per Attner para. 66, carrier substrate 501 may be made of PVC, PET or PC as desired) substrate (e.g. Attner carrier substrate 501) having an embedded (per Attner para. 66, security element 1 can be embedded within carrier substrate 501) image (Attner 100, as modified supra, disposed upon a security element 1) comprising ultraviolet light cured ink (see the modification set forth in the rejection of claim 1, supra) and formed by the method of claim 1.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN V LEWIS whose telephone number is (571)270-5052.  The examiner can normally be reached on M-F 7:30AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel J. Troy can be reached on (571) 270-3742.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available 



/JUSTIN V LEWIS/Primary Examiner, Art Unit 3637